Citation Nr: 1507720	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of VA compensation benefits, initially calculated as $37,725.07, to include the issue of whether the request for the waiver was timely.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from October 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision issued by the Department of Veterans Affairs (VA) Committee on Waiver and Compromises (Waiver Committee) at the VA Debt Management Center (DMC) in Fort Snelling, Minnesota.  Jurisdiction over the Veteran's claims file currently resides with the Denver, Colorado, Regional Office (RO).
 
In August 2014, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  On September 12, 2011, VA advised the Veteran that, due to his fugitive felon status, an overpayment of VA compensation benefits had been created.  This letter was sent to his address of record and was not returned as undeliverable by the United States Postal Service.

2.  On September 24, 2011, the Veteran was notified that his debt totaled $37,725.07 and that he had the right to request a waiver of recovery of the indebtedness within 180 days.  This letter was sent to his address of record and was not returned as undeliverable by the United States Postal Service.


3.  The Veteran submitted written correspondence, which included a Financial Status Report, dated May 7, 2012, and received on May 23, 2012, that was accepted as a request for a waiver of the overpayment.  The record does not contain any other communication from the Veteran or his representative regarding the overpayment or a request for a waiver of the overpayment prior to such date, nor has the Veteran or his representative alleged such a submission.

4.  The Veteran's May 2012 request for a waiver was received over 180 days after he was notified of the debt in September 2011 and there is no evidence of physical, mental, or other incapacity to warrant equitable tolling of the filing deadline.


CONCLUSION OF LAW

The Veteran's request for a waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $37,725.07 was not timely filed. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 3.1, 1.963 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014). 
To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   However, the VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)).  Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). 

In August 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010). 

Here, during the August 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the circumstances in which the Veteran incurred the debt at issue, as well as his contentions that such debt was incurred as a result of VA's administrative error as the notification letters were sent to an incorrect address in California.  Furthermore, the Veteran, through the questioning of the undersigned, offered testimony regarding his belief that he needed to clear the outstanding warrant prior to filing for a waiver of overpayment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497.  Furthermore, the hearing discussion did not reveal any additional, outstanding evidence that had been overlooked.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Veteran has sought a wavier of overpayment for the debt in the amount of $37,725.07 and has argued that his May 2012 submission should be considered a timely request for a waiver.  Specifically, he has asserted that he was unable to request a waiver prior to May 2012 due to VA administrative error, namely the mailing of notices to his prior address.  In the alternative, he alleges that he was unable to file a timely waiver as he was incarcerated at the time the waiver was due and that he believed that his outstanding warrants would need to be resolved before filing a request for a waiver of overpayment.

For purposes of VA compensation benefits, such benefits may not be paid to any Veteran for any period which he or she is a fugitive felon.  38 U.S.C.A. § 5313B.

The term 'fugitive felon' means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2).  The Board acknowledges that the Veteran indicated that he was unaware of the outstanding warrant prior to September 2011.  However, the Court has found that actual knowledge that a warrant has been issued is irrelevant and not a part of the statutory requirement for finding a Veteran to be a fugitive felon.  See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).  Moreover, the Court also determined that that an adjudication of guilt is not required for a Veteran to be considered a fugitive felon.  Id.

On August [redacted], 2010, a felony warrant was issued by a state law enforcement agency in California for the Veteran's arrest.  VA was notified of this outstanding warrant on May 5, 2011.

By letter issued in May 2011, the Veteran was notified that VA proposed to terminate his VA benefits.  He was informed that VA had been advised by law enforcement authorities that he had been identified as a fugitive felon because he was the subject of an outstanding warrant.  He was further informed that a county sheriff's office in California had issued the warrant on August [redacted], 2010.  The Veteran was advised that, if VA did not receive evidence establishing that the warrant had been cleared within 60 days of the date of this letter, VA was required to stop his compensation benefits, effective the later of the date of the warrant or December 27, 2001, which was the effective date of the fugitive felon provisions of Public Law 107-103.  The Veteran was also notified that the RO was proposing to stop his VA award as of August [redacted], 2010, and that his benefits may be resumed as of the date the warrant was determined by the warrant agency to have been cleared.  This letter was mailed to the Veteran at his address of record in Colorado and was not returned as undeliverable by the United States Postal Service.

The Veteran did not respond the May 2011 letter and, therefore, by letter issued in September 2011, VA implemented the proposal to terminate benefits, and notified the Veteran that his VA benefits had been stopped, effective August [redacted], 2010.   The Veteran was instructed to contact the county sheriff's office that issued the warrant in order to determine what must be done to clear the warrant.  He was advised that his benefits could be resumed as of the date the warrant was determined by the warrant agency to have been cleared, if he were to notify the RO within one year from the date of the letter.  The Veteran was also advised that this action would create an overpayment which must be repaid, and that he would soon be notified shortly of the exact amount of the overpayment and given information about repayment.  This letter was mailed to the Veteran at his address of record in Colorado and was not returned as undeliverable by the United States Postal Service.

On September 24, 2011, the Veteran was informed that he owed a debt of $37,725.07.  This letter was mailed to the Veteran at his address of record in Colorado and was not returned as undeliverable by the United States Postal Service.

In an April 16, 2012 Report of General Information, the Veteran informed VA that he had been released from jail and that his benefits should be reinstated.  The Veteran submitted written correspondence, which included a Financial Status Report, dated May 7, 2012, and received on May 23, 2012, that was accepted as a request for a waiver of the overpayment.  

While the Veteran did not specifically request a waiver of the overpayment, it appears that the May 2012 correspondence was accepted as a waiver request, as the Waiver Committee subsequently issued a decision in July 2012 denying a waiver of overpayment.  In the July 2012 decision, the Waiver Committee explained that the Veteran's waiver request was denied because he failed to submit his application for waiver within 180 days of the date of the notification. 

In support of his claim, the Veteran asserted that he did not receive a letter from VA informing him of the debt or his right to file a waiver.  Instead, the Veteran has asserted that he informed VA of the address change from California to Colorado in 2010 and that he informed VA that his warrants had been lifted in April 2012.  After the warrants were resolved, in May 2012, he then met with his representative to file for a waiver of this overpayment.  He further contends that he was incarcerated at the time the waiver of overpayment was due.

Typically, the issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).   Moreover, a claimant has the right to dispute the existence and amount of the debt.  38 C.F.R. § 1.911(c); see also VAOPCCPREC 6-98.  In the instant case, the Veteran had a year from the September 2011 letter notifying him of the overpayment to appeal the validity of the underlying debt; however, he did not do so.  38 C.F.R. §§ 1.911(c)(1), (3); 20.302(a).   Thus, the Board need not address the issue of the validity of the underlying debt as there is no timely appeal with regard to this issue.

Under the applicable regulations, a request for a waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a). 

There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 71 L. Ed. 131 (1926)).  To rebut the presumption, the Veteran, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent such clear evidence, timely delivery is assumed.  See Id.; see also Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994).

After carefully considering the evidence of record, the Board finds that the Veteran's claim must be denied because his request for waiver was not timely filed.  In making his determination, the Board has considered the Veteran's statements that he did not receive notice of the overpayment or his right to request a waiver of the overpayment due to VA administrative error involving the mailing of the letters to a prior address in California.  However, a review of the record reveals that the letters sent to the Veteran in September 2011 notifying him of the overpayment and that a request for a waiver must be received within 180 days were sent to the Veteran's address of record in Colorado, despite the assertions that such letters were mailed to an address in California.   See Jones v. West, 12 Vet. App. 98, 101 (1998) (a presumption of regularity attaches to the mailing of notice to the latest address of record).  Moreover, such letters were not returned as undeliverable by the United States Postal Service and neither the Veteran nor his representative had advanced any other arguments to rebut the presumption of regularity.  Therefore, the Board concludes that he received notice of the debt.  See 38 C.F.R. § 3.1(q) (notice means written notice sent to a claimant or payee at his or her latest address of record). 

While the Veteran was notified of the overpayment and of his right to request a waiver, review of the record does not reveal that the Veteran contacted VA within 180 days of the September 2011 letter requesting waiver of the overpayment.  In fact, the Board notes that the record does not contain a statement from the Veteran specifically requesting a waiver of the overpayment.  Instead, as noted, the Veteran's May 2012 statement was accepted as a request for a waiver.  Moreover, the record does not contain any other communication from the Veteran or his representative regarding the overpayment or a request of waiver of the overpayment prior to such date nor has the such a filing been alleged.  Indeed, in a January 2013 statement, the Veteran wrote that he did not complete a request for a waiver of overpayment until May 2012, when he first met with his representative after his warrant was cleared.

With regard to the Veteran's assertion that he was unable to file a timely request for a waiver due to his incarceration, such assertion appears to raise the question of whether the doctrine of equitable tolling should be considered.  The Board notes that the Veteran, in a January 2013 statement, stated that he did not file a timely request for a wavier of overpayment because he was "serving time on the warrants that had been the initial cause of my benefits being withheld" and that he had been released in April 2012.  An April 2012 County Inmate Release Information Form indicates that the Veteran had been booked on a controlled substance charge and released on his own recognizance the following day in California.  An October 2012 Report of General Information notes that a county sheriff's office in California had reported that the Veteran's warrant had been cleared in February 2012; there is no indication that the Veteran was incarcerated at this time.

The Board notes that the doctrine of equitable tolling does not apply to jurisdictional requirements.  See Bowles v. Russell, 551 U.S. 205, 214 (2007) (holding that 38 U.S.C.A. § 7266(a) was a jurisdictional statute and therefore the Veterans Court did not have authority to equitably toll the time period for filing a notice of appeal).  The United States Supreme Court, however, subsequently issued its decision in Henderson v. Shinseki, 131 S. Ct. 1197 (2011), holding that the 120-day period for appealing a Board decision to the Court is not jurisdictional, but rather a claim processing rule that does not have jurisdictional consequences.  Id. at 1205-6.  Similarly, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has found equitable tolling may be proper in a case where because of mental illness a Veteran filed with the Court an untimely Notice of Appeal of a Board decision.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  The Board notes that is no precedent specifically indicating whether the time limit for filing a waiver of a debt after notification of the overpayment is jurisdictional (and thus subject to the equitable tolling doctrine); however, the Board has considered generally the doctrine of equitable tolling as relevant to the filing of an appeal.

Several cases provide guidance in this regard.  In Brandenberg v. Principi, 371 F.3d 1362 (Fed. Cir. 2004), the Federal Circuit explained that whether a time period to file should be equitably tolled depends on whether the Veteran had exercised due diligence in preserving his legal rights and whether his intention was clear and the appropriate entity had been put on notice of his intention to seek further review of his claim.  Id. at 1364.  In Barrett, 363 F.3d at 1321, the Court held equitable tolling may be proper in a case where because of mental illness a Veteran filed an untimely appeal.  The Federal Circuit found that for equitable tolling to apply, the appellant must show that the failure to file was the direct result of a mental illness that rendered him incapable of 'rational thought or deliberate decision making,' or 'incapable of handling [his] own affairs or unable to function [in] society.' It was noted that a medical diagnosis alone or vague assertions of mental problems would not suffice.  Id.  The Board also notes that there is no specific precedent addressing equitable tolling in cases where the Veteran or the appellant is incarcerated.

In this case, the Board finds these circumstances inapplicable and, therefore, equitable tolling is not warranted.  VA sent multiple letters to the Veteran in September 2011 notifying him of the overpayment and his right to appeal any determination regarding the repayment of the debt incurred; yet, he failed to respond. Indeed, the basis for the Veteran's waiver request, sent more than eight months after the September 2011 notification, was financial hardship.  While the record shows that the Veteran's wife was in poor health following a serious accident prior to March 2012 and that the Veteran is service-connected for posttraumatic stress disorder with secondary major depression and substance abuse, tinnitus, and back and left knee disorders, there is no allegation that his mental or physical health prevented filing a request for a waiver within 180 days of the September 2011 letter.

Again, in Brandenberg, the Federal Circuit explained that whether a time period to file should be equitably tolled depends on whether the Veteran had exercised due diligence in preserving his legal rights and whether his intention was clear and the appropriate entity had been put on notice of his intention to seek further review of his claim.  Brandenberg, 371 F.3d at 1364.  The Board notes that Brandenberg involved the filing of a notice of appeal of a Board decision to the Court with the incorrect body, a situation totally inconsistent with the facts in the instant case.  Id. Similarly, in Henderson, the appellant timely filed his appeal, but incorrectly filed his appeal with the Board instead of with the Court.  See Henderson, 131 S. Ct. at 1197.  In this case, the evidence does not show and the Veteran does not claim any intent or attempt to appeal the overpayment prior to May 2012.  Thus, the Board concludes the Veteran did not exercise due diligence in this case in preserving his legal rights or otherwise indicate an intention to appeal prior to May 2012, more than eight months after being notified of the debt.  See Brandenberg, supra.

Moreover, while the Veteran has alleged that he was unable to file a timely request for a waiver due to his incarceration, the record reveals that he was actually incarcerated for only one day in April 2012.  The Board notes that, as the initial notice of the debt was dated in September 2011, a timely request for a waiver would have to be filed by March 2012.  The Veteran's April 2012 incarceration would consequently have no impact on his ability to file a timely request for waiver.  Although the Veteran and his wife appear to suggest that he was incarcerated from the beginning of February 2012 until May 2012 during the August 2014 hearing, the record reflects that he was incarcerated for one day in April 2012 and released on bail.  Moreover, in a January 2013 statement, the Veteran reported that he had been released in April 2012-which is consistent with the April 2012 County Inmate Release Information Form showing that he was incarcerated for one day-and that he first met with his representative in May 2012.  Finally, a September 2011 Report of General Information states that county sheriff's department had contacted VA and informed them that the Veteran had an outstanding felony warrant in California, he was currently incarcerated on unrelated charged in Colorado, and he would not be extradited due to a shortage of funds.  The Board notes that this Report of General Information was dated prior to the issuance of the September 24, 2011 letter.  There is no evidence of record establishing that the Veteran was incarcerated between the September 2011 notice and March 2012 filing deadline and that any such incarceration prevented him from filing a timely waiver request.

Finally, to the extent that the Veteran believed that he was required to clear his warrants before filing a request for a waiver, the Board notes that a statutory filing period may be equitably tolled due to the conduct of VA under some circumstances.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable relief is granted only rarely, such as where a claimant actively pursued judicial remedies but filed a defective pleading or where a claimant was induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).   The Federal Circuit specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct (such as trickery); however, such does require the Veteran to have been "misled by the conduct of his adversary into allowing the filing deadline to pass." Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).

The Veteran has not alleged that he was given any type of advice or misinformation from VA employees that tricked him into not filing a timely waiver claim.  There is no indication of trickery or misleading information provided to the Veteran from VA.  As noted above, the case law addressing this type of situation clearly does not apply in the absence of any VA trickery or malfeasance.  Equitable relief is not appropriate where the claimant has failed to exercise due diligence in preserving his or her legal rights.  See Pfau, supra, at 517.  Therefore, for the reasons discussed above, the Board concludes equitable tolling is not warranted in this case.

As noted above, the regulations cited above require that a request to waive the overpayment of benefits must be made within 180 days of the date on the letter notifying the Veteran of the amount of the debt.  The Veteran's May 2012 statement was received over 180 days after the September 2011 notice of his right to request such a waiver.  Thus, the Veteran's request for waiver of overpayment is not timely.  Therefore, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 1.963(b)(2). 


ORDER

The Veteran's request for a waiver of overpayment of VA compensation benefits, initially calculated as $37,725.07, was not timely filed; the appeal is denied.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


